16-20DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022, has been entered.
 
Election/Restrictions
Claims 1-4 and 10 are allowable. The restriction requirement between Species A to E, as set forth in the Office action mailed on December 21, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement mailed on 12/21/2018 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 11-12, and 16-20, directed to Species A to E are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-20 were originally filed on December 13, 2017. 
The amendment received on October 31, 2019, canceled claims 9 and 15; and amended claims 1, 3, 10, 12, and 16.  The amendment received on July 6, 2020, amended claims 1 and 12.  The amendment received on January 11, 2021, amended claims 1 and 12; and added new claims 21-23.  The amendment received on August 25, 2021, canceled claims 21-23; and amended claims 1, 12, and 18.  The amendment received on February 3, 2022, amended claims 1, 7, 12, and 18.  The amendment received on May 4, 2022, amended claims 1, 12, and 18.  The Examiner’s Amendment below, cancels claims 5-8 and 13-14; amends claims 1, 3-4, 11-12, 16-18, and 20; and adds new claims 24-25.
Claims 1-4, 10-12, 16-20, and 24-25 are currently pending and are under consideration.

Priority
The present application is a continuation of U.S. Non-Provisional Application No. 14/963,155, filed on December 8, 2015, which claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/088,813 filed December 8, 2014.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 1 regarding the carrier molecule as open-ended requiring the 100% identity to SEQ ID NOs: 1-3 or 27 with any N-/C-terminal additions.  As such, the scope of claim 1 regarding the CPP is analogous to “comprising the sequence of SEQ ID NO: 1” above.  
Please note that the Examiner is interpreting the scope of claim 12 regarding the carrier molecule as open-ended requiring the 100% identity to SEQ ID NOs: 1-3 or 27 with any N-/C-terminal additions.  Notably, the carrier molecule also further comprises at least one fatty acid moiety and/or at least one alkyl chain.  As such, the scope of claim 1 regarding the CPP is analogous to “comprising the sequence of SEQ ID NO: 1” above.

Claim Interpretation
	Please note that the Examiner is interpreting the scope of claims 1 and 12 as open-ended where the composition requires at least two components: (a) a carrier molecule and (b) a biologically active molecule.  The carrier molecule comprises SEQ ID NOs: 1-3 or 27, and in claim 12, the carrier molecule also requires at least one hydrophobic domain and one of at least one fatty acid moiety, at least one alkyl chain, and a combination thereof. The biologically active molecule is defined in the specification as a molecule that chemically interacts with the biological tissue and/or cells to produce a desired biological effect (See present specification, paragraph [0035]).  As such, the claimed biologically active molecule is not particularly limiting and encompasses a wide-range of molecules including proteins, peptides, chemical compounds, nucleotides, etc.  
Furthermore, the scope of claim 1 requires that the carrier molecule is non-covalently associated with the biologically active molecule in one of a micelle or a liposome whereas the scope of claim 12 requires that the carrier molecule is non-covalently associated with the biologically active molecule but does not require the non-covalent association in a micelle or liposome.  However, the specification does not define what is encompassed by a non-covalent association.  Pursuant to MPEP 2111.01, “[u]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.”  As such, non-covalent interactions enable one large molecule to bind specifically but transiently to another (See Lodish H, Berk A, Zipursky SL, et al. Molecular Cell Biology. 4th edition. New York: W. H. Freeman; 2000. Section 2.2, Noncovalent Bonds. Available from: https://www.ncbi.nlm.nih.gov/books/NBK21726/, 9 pages at pg. 1, 1st paragraph) (cited in the Action mailed on 5/1/19).  Lodish et al. further discloses that there are four main types of noncovalent bonds in biological systems: hydrogen bonds, ionic bonds, van der Waals interactions, and hydrophobic bonds (See Lodish article, pg. 9, 2nd bullet point).  Therefore, the claimed non-covalent association between the carrier molecule and the biologically active molecule encompasses any type of non-covalent interaction.  Moreover, it is noted that how the carrier molecule and biologically active molecule are associated is not limited; meaning that the carrier molecule can be non-covalently associated to the biologically active molecule by being part of the micelle or liposome or directly non-covalently associated to the biologically active molecule.  Thus, the broadest reason interpretation of claim 1 encompasses that the carrier molecule is not required to be directly non-covalently associated to the biologically active molecule.  Such an interpretation is supported by the specification, which teaches that in particular embodiments, carrier molecules associate non-covalently with one or more hydrophobic, lipophilic, or amphiphilic portions of another molecule wherein such a molecule can be the biologically active molecule(s) or a part of a delivery system for the carrier molecules which contains the biologically active molecule(s) (See present specification, paragraph [0037]).  Therefore, the non-covalent association between the carrier molecule and biologically active molecule is not limited to a specific non-covalent interaction.  All that is required is that the carrier either directly or indirectly is non-covalently associated with the biologically active molecule. 

Response to Arguments
Applicant’s arguments, see Response, filed 5/4/22, with respect to the 112(d) rejection have been fully considered and are persuasive.  The rejection of claims 2-4 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn.

Applicant’s arguments, see Response, filed 5/4/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1-4 as being unpatentable over Sardan et al., Faraday Discuss. 166:269-283 (2013) (cited in the Action mailed on 5/1/19), alone or as evidenced by “Nile Red”, ThermoFisher Scientific, available online at https://www.thermofisher.com/order/catalog/product/N1142, 3 pages (accessed on 5/24/17) (cited in the Action mailed on 5/1/19), in view of Neuman U.S. Publication No. 2006/0014712 A1 published January 19, 2006 (cited in the Action mailed on 5/1/19), Tung et al., Bioorgan. Med. Chem. 10:3609-3614 (2002) (cited in the Action mailed on 5/1/19), Klein et al., Prot. Eng. Des. Selection 27:325-330 (October 2014) (cited in the Action mailed on 5/1/19), and Ahmed et al. U.S. Publication No. 2011/0212028 A1 published on September 1, 2011 (cited in the Action mailed on 5/1/19) has been withdrawn. 

Applicant’s arguments, see Response, filed 23/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1 and 10 as being unpatentable over Sardan et al., Faraday Discuss. 166:269-283 (2013) (cited in the Action mailed on 5/1/19), alone or as evidenced by “Nile Red”, ThermoFisher Scientific, available online at https://www.thermofisher.com/order/catalog/product/N1142, 3 pages (accessed on 5/24/17) (cited in the Action mailed on 5/1/19), in view of Neuman U.S. Publication No. 2006/0014712 A1 published January 19, 2006 (cited in the Action mailed on 5/1/19), Tung et al., Bioorgan. Med. Chem. 10:3609-3614 (2002) (cited in the Action mailed on 5/1/19), Klein et al., Prot. Eng. Des. Selection 27:325-330 (October 2014) (cited in the Action mailed on 5/1/19), and Ahmed et al. U.S. Publication No. 2011/0212028 A1 published on September 1, 2011 (cited in the Action mailed on 5/1/19), as applied to claim 1 above, and further in view of McKay et al., Holland-Frei Cancer Medicine, 6th Ed., Kufe et al., eds., BC Decker Inc., 9 pages (2003) (cited in the Action mailed on 5/1/19) has been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Schweers (representative for Applicants) on June 15, 2022.
The application has been amended as follows: 
	IN THE CLAIMS:
1.	(Currently Amended)	Please replace “wherein the carrier molecule comprises peptidyl-FFFILVFGGGKKRPKPG (SEQ ID NO: 27)” in lines 6-7 with “wherein the carrier molecule comprises one of FFFILVF-glyp-KKRPKPG (SEQ ID NO: 1), FLVFFF-glyp-KKRPKPG (SEQ ID NO: 2), KKRPKPG-glyp-FLVFFF (SEQ ID NO: 3), or peptidyl-FFFILVFGGGKKRPKPG (SEQ ID NO: 27), or any combination thereof, and wherein p is an integer from 0 to 10.” 

3.	(Currently Amended)	Please insert after “molecule” and before “comprises” in line 2 with “further”.  

4.	(Currently Amended)	Please insert after “molecule” and before “comprises” in lines 1-2 with “further”.

5.	(Canceled)

6.	(Canceled)

7.	(Canceled)

8.	(Canceled)

10.	(Currently Amended)	Please delete “palmitoyl-TTS;” in line 3. 

11.	(Currently Amended)	Please delete “a modified botulinum toxin; a fragment of a botulinum toxin;” in lines 3-4.

12.	(Currently Amended)	Please replace “wherein the carrier molecule comprises peptidyl-FFFILVFGGGKKRPKPG (SEQ ID NO: 27); and” in lines 4-5 with “wherein the carrier molecule comprises one of FFFILVF-glyp-KKRPKPG (SEQ ID NO: 1), FLVFFF-glyp-KKRPKPG (SEQ ID NO: 2), KKRPKPG-glyp-FLVFFF (SEQ ID NO: 3), or peptidyl-FFFILVFGGGKKRPKPG (SEQ ID NO: 27), or any combination thereof, wherein p is an integer from 0 to 10; and”; and please delete “at least three hydrophobic amino acids;” in line 10.

13.	(Canceled)

14.	(Canceled)

16.	(Currently Amended)	Please delete “palmitoyl-TSS;” in line 2 and “skintightening peptides;” in line 4, and please insert after “neurotransmitter” and before “;” in line 6 with “function”.

17.	(Currently Amended)	Please delete “a modified botulinum toxin; a fragment of a botulinum toxin;” in lines 3-4.

18.	(Currently Amended)	Please replace the pending claim with:
	A kit for administration of a biologically active molecule to a patient, the kit comprising a device for delivering the biologically active molecule to the skin of the patient comprising the composition of claim 1. 

20.	(Currently Amended)	Please replace the pending claim with:
	The kit of claim 18, wherein the composition is comprised in a liquid, gel, cream, lotion, or ointment. 

24.	(New)	The kit of claim 18, wherein the biologically active molecule is selected from the group consisting of VGVAPG (SEQ ID NO: 26); retinyl retinoate; retinoic acid; steroid and steroidal compounds; hydroquinone; hyalonuric acid; non-steroidal anti-inflammatory drugs (NSAIDs); light activatable moieties and compounds; ultraviolet (UV) light absorbing, blocking, or reflecting compounds; vitamins; cholesterol; drugs which block, influence, or interfere with neurotransmitter function; and any combination thereof. 

25.	(New)	The kit of claim 18, wherein the biologically active molecule is selected from the group consisting of: a botulinum toxin serotype selected from the group consisting of A, B, C, D, E, F, and G; recombinant botulinum toxin; and any combination thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
It is noted that the instantly claimed invention is free of the art because there is no teaching or suggestion in the art for a carrier molecule that comprises one of SEQ ID NOs: 1-3 or 27.  In particular, there is no teaching or suggestion for the FFFILVF or FLVFFF portion of SEQ ID NOs: 1-3 and 27 to be fused directly or via a glycine linker to the KKRPKPG portion of SEQ ID NOs: 1-3 and 27.  Therefore, the instantly claimed invention is novel and nonobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654